An unpub|ishlld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'
oF
NEvADA

(O) 1947A

IN THE SUPREME COURT OF THE STATE OF NEVADA

JAMES E. NELLUMS, No. 63827
Petitioner,

vs.

D. NEVEN, WARDEN, F w E'“ E D
Respondent. OCT 1 6 2013

 

TR ClE K. L|NDEMAN
CLE§ §:EHPREY §§URT
BY

DEPUTY CLERK

ORDER DENYING PETITION

This is a proper person petition for extraordinary relief asking
this court to order the district court to permit petitioner to file a third
post-conviction petition for a writ of habeas corpus. We have reviewed the
documents submitted in this matter, and without deciding upon the merits
of any claims raised therein, we decline to exercise original jurisdiction in
this matter. See NRS 34.160; NRS 34.170. Accordingly, we

ORDER the petition DENIED.

/J<,~».L/JZ,,`

Haesty

l

  

Parraguirre

Cl\wrw¢/o , J.
Cherry d
cc: James E. Nellums

Attorney General/Carson City
Eighth District Court Clerk

1b - &0957